DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/7/19 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the blood pressure measurement" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pressure wave" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the substantially simultaneously determined blood velocity" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 22-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siedenburg et al. (U.S. Pub. 2018/0369065 hereinafter “Siedenburg”).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Siedenburg discloses a blood pressure measurement system for measuring blood pressure in a patient without restricting blood flow, comprising: one or more light emitters configured to emit light towards blood flowing through a blood vessel (e.g. ¶¶14, 21, 48); one or more light detectors (e.g. 324) configured to: detect light reflected from one or both of the blood vessel or the surrounding tissue (e.g. ¶48); detect Doppler shifted light reflected from the flowing blood (e.g. ¶56); and generate a reflected light signal based on both the detected light reflected from the one or both of the blood vessel and the surrounding tissue and the Doppler shifted light reflected from the flowing blood (e.g. ¶56); a processor electrically coupled to the one or more light detectors (e.g. 204), the processor configured to: receive or determine the reflected light signal from the one or more light detectors; determine an instantaneous blood velocity of the blood flowing through the blood vessel based at least in part on the reflected light signal received from the one or more light detectors (e.g. ¶56); receive pulse wave velocity data for the blood flowing through the blood vessel (e.g. ¶56); and determine a blood pressure based at least in part on the determined instantaneous blood velocity and the received pulse wave velocity data (e.g. ¶60).
Regarding claim 2, Siedenburg further discloses wherein the one or more light emitters and the one or more light detectors are integrated into a blood pressure sensor electrically coupled to the processor (e.g. ¶46).
Regarding claim 3, Siedenburg further discloses wherein the processor is also integrated into the blood pressure sensor (e.g. see Fig. 2).
Regarding claim 4, Siedenburg further discloses wherein the processor is a remote computing device from the blood pressure sensor and the blood pressure 
Regarding claim 5, Siedenburg further discloses wherein the blood pressure sensor is included in a patch that is structured to be affixed to the patient (e.g. 320).
Regarding claim 6, Siedenburg further discloses wherein the patch is disposable (e.g. ¶46).
Regarding claim 7, Siedenburg further discloses wherein the patch is reusable (e.g. ¶46).
Regarding claim 8, Siedenburg further discloses wherein the blood pressure measurement is beat-to-beat blood pressure (e.g. Abstract, ¶27).
Regarding claim 22, Siedenburg further discloses wherein the processor is further configured to determine one or more characteristics of one or both of the blood vessel and the blood flowing through the blood vessel based at least in part on one or both of the detected light reflected from one or both of the blood vessel or the surrounding tissue or the detected Doppler shifted light reflected from the flowing blood (e.g. ¶¶33, 46, 56 and 30).
Regarding claim 23, Siedenburg further discloses wherein the one or more characteristics include one or more of blood vessel depth, blood vessel diameter, blood vessel wall thickness, or blood vessel wall elasticity (e.g. ¶33).
Regarding claim 24, Siedenburg further discloses a display electrically coupled to the processor and configured to display the blood pressure (e.g. 215; ¶¶17, 25).
Regarding claim 25, Siedenburg further discloses a communication module electrically coupled to the processor and configured to transmit one or more of the blood 
Regarding claim 26, Siedenburg further discloses a signal processing module configured to one or more of amplify, filter, or digitize the reflected light signal (e.g. 204).
Regarding claim 27, Siedenburg further discloses wherein the one or more light emitters and the one or more light detectors are either each paired with respective multiple light detectors or multiple light emitters are paired with one of the light detectors (e.g. see Fig. 4; 322, 324).
Regarding claim 28, Siedenburg further discloses wherein the one or more light emitters are spaced apart from the one or more light detectors a spacing distance, and wherein the spacing distance is either fixed or variable (e.g. see Fig. 3, “wherein the emitter and sensor are fixed on the patch”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 9-19 of copending Application No. 15/874,796 (reference application). Although the claims at issue are not identical, they both are directed toward determining blood pressure based on instantaneous blood velocity and pulse wave velocity determined from reflected signals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13-14  of copending Application No. 15/999,038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed toward determining blood pressure based on instantaneous blood velocity and pulse wave velocity determined from reflected signals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792